Citation Nr: 1037372	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-131 56A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a timely substantive appeal was filed with respect to a 
March 20, 2007, rating decision, which granted service connection 
for posttraumatic stress disorder (PTSD), and assigned initial 
evaluations of 30 percent, effective April 13, 1990; 50 percent, 
effective April 17, 1997; and 100 percent, effective October 12, 
2005; and granted basic eligibility to Dependants' Educational 
Assistance from October 12, 2005.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision prepared in February 2007 and mailed on 
March 20, 2007 (hereinafter, March 2007 rating decision), by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A notice of disagreement (NOD) was received 
on April 13, 2007.  A statement of the case (SOC) was issued on 
January 24, 2008, with a copy being sent to the Veteran and to 
his attorney.  On June 28, 2010, the Veteran and his attorney 
were sent a letter advising them that the Board was going to 
adjudicate the issue of whether a substantive appeal had been 
filed in this matter.  

The Board notes that the claim for an increased initial rating 
for PTSD was divided into two separate issues on the SOC, one for 
an earlier effective date for a 100 percent rating and one for an 
increased rating, but that these are essentially the same issue.


FINDINGS OF FACT

1.  If the Veteran wanted appellate review of the March 
2007 rating decision and the January 2008 SOC, he was required to 
file a substantive appeal by March 29, 2008.

2.  The regularity of the January 2008 SOC mailing, including the 
Veteran's and his attorney's receipt of it, is presumed, and that 
presumption has not been rebutted.

3.  The Veteran's substantive appeal was received on May 19, 
2008.

4.  A request for an extension of time to file a substantive 
appeal was not received or submitted.

4.  VA never waived objections to the timeliness of the 
substantive appeal.

CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with 
respect to a March 20, 2007, rating decision, which granted 
service connection for PTSD, and assigned staged initial 
evaluations of 30 percent, effective April 13, 1990, 50 percent, 
effective April 17, 1997, and 100 percent, effective October 12, 
2005, for that disability and granted basic eligibility to 
Dependants' Educational Assistance from October 12, 2005.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist the Veteran 
 
The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009)) which 
define the obligations of VA to assist a claimant in the 
development of a claim.  However, the Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not applicable 
to an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that 
the law is dispositive in the instant case, and that the 
provisions of the VCAA do not apply.

Timeliness of the Appeal

Appellate review of a determination is initiated when a NOD is 
timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The 
claimant or his representative has one year from the date the 
agency of original jurisdiction (AOJ), or RO, mails notice of the 
determination to file a NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  Upon receipt of the NOD, the RO reviews its 
previous determination.  38 U.S.C.A. § 7105(d)(1).  If the 
previous determination is continued, the RO must prepare a SOC.  
Id.  The claimant or his representative has 60 days from the date 
the AOJ mails the SOC or the remainder of the one-year period 
from the date the AOJ mailed notice of the determination, 
whichever comes later, to file a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  

The significance of the periods allowed for appellate review is 
that the Board has jurisdiction to review an appeal if a claimant 
submit a timely substantive appeal, but does not otherwise have 
jurisdiction to review an appeal, unless actions by VA waive the 
filing of a timely substantive appeal.  See Percy v. Shinseki, 23 
Vet. App. 37, 46 (2009) (holding that VA waived any objections to 
the timeliness of the Veteran's substantive appeal because the RO 
consistently treated the matter as timely appealed and certified 
the matter to the Board and because testimony regarding the 
matter was taken before a member of the Board);

An extension of the 60-day period allowed for timely substantive 
appeal following issuance of an SOC may be granted on request for 
good cause.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  As 
noted above, VA may waive the timeliness of a substantive appeal 
filed after expiration of the 60 period.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) (holding that VA waived 
any objections to the timeliness of the Veteran's substantive 
appeal because the RO obliged the Veteran when he requested that 
he be allowed to go forward with his claim after expiration of 
the 60 day period).

The Veteran filed a claim for service connection for PTSD in May 
1990.  In January 2007, a Board decision granted service 
connection.  That decision was not appealed and is final.  In 
accordance with the January 2007 Board decision, the March 
2007 rating decision granted service connection for PTSD.  The 
March 2007 rating decision assigned an effective date of April 
13, 1990, for the grant of service connection for PTSD.  The RO 
assigned an initial evaluation for the disability due to PTSD.  
In this case, the RO assigned staged ratings for PTSD, beginning 
with a 30 percent evaluation in 1990 and assigning higher ratings 
as the symptoms increased in severity.  The RO assigned a 100 
percent evaluation for PTSD, effective October 12, 2005.  As this 
rendered the Veteran eligible for Chapter 35 benefits, those were 
granted with the October 12, 2005, effective date as well.

After the RO assigned an initial rating and an effective date, it 
issued notice of the determinations to the Veteran and to the 
Veteran's attorney, and that notice was mailed on March 20, 2007.  
The Veteran's attorney filed a timely NOD on April 13, 2007.  The 
attorney's response to the March 2007 notice establishes that he 
received the notice.  

The NOD submitted by the Veteran's attorney was received by the 
RO on April 13, 2007.  The attorney advised the RO that the 
Veteran was requesting a supplemental statement of the case 
(SSOC).  By letter dated April 20, 2007, and copied to both the 
Veteran and the Veteran's attorney, the RO acknowledged receipt 
of the NOD and advised the Veteran and his attorney that the 
Veteran could request review by a Decision Review Officer, or 
that the RO could proceed, in the traditional manner, and would 
issue an SOC.  

By letter dated in late April 2007, and copied to the Veteran, 
the attorney advised the RO that he wanted an SSOC, not an SOC.  
The attorney's communication in late April 2007 establishes that 
the attorney received the April 20, 2007 letter from the RO.  

By a letter issued on April 30, 2007, the RO advised the Veteran 
and his attorney that an SSOC for the continuation of the claim 
for service connection for PTSD was not warranted, as the claim 
for service connection was satisfied by the Board's grant of 
service connection.  However, the letter advised that the April 
2007 letter would be treated as a notice of disagreement (NOD) 
with the March 2007 rating decision.  The Veteran's attorney 
continued to send the RO requests for an SSOC in June 2007 and 
November 2007.  He reiterated that the Board had "Remanded" the 
TPSD claim.  The record establishes that the Veteran's attorney 
received the April 30, 2007 communication from the RO because the 
attorney sent the Board a copy of the June 2007 in which he again 
requested that an SSOC be issued, and attached a copy of the 
April 30, 2007 communication from the RO to the letter to the 
Board.  

The Veteran's attorney reiterated that the Veteran was entitled 
to an SSOC, not an SOC, as the issues decided in the March 2007 
rating decision were part of the original appeal stemming from 
the May 1990 claim.  The Board agrees with the RO's 
determination, issued to the Veteran and his attorney in April 
2007, that the proper procedure was to issue an SOC following the 
Veteran's disagreement with the initial evaluation and assigned 
effective date.  An analogous issue was raised in Grantham v. 
Brown, 114 F.3d 1156 (Fed.Cir. Jun 11, 1997), in which the Court 
held that an NOD regarding the disability compensation level for 
an eye condition was separate from a prior NOD regarding whether 
the eye condition was service-connected.  The Court stated that 
"[b]ecause the first appeal concerned the rejection of the 
logically up-stream element of service-connectedness, the appeal 
could not concern the logically down-stream element of 
compensation level.  [T]herefore, . . . as a matter of logic, the 
second NOD is the first NOD that is actually able to initiate 
appellate review of the issue."  

Similarly, here, the timely substantive appeal regarding the 
denial of service connection for PTSD, which was filed in April 
1991, cannot possibly be an appeal from the initial rating which 
was eventually assigned in a March 2007 rating decision.  As 
such, a new period for submission of timely appellate review 
began following the March 2007 rating decision and the December 
2008 SOC, and the Veteran was required to file a new substantive 
appeal within the time period allowed under the governing statute 
and regulations.

On January 24, 2008, the Veteran and his attorney were both sent 
an SOC on the issues of the initial rating for PTSD and the 
effective date for basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  See 38 C.F.R. § 
20.302(b) (the date of mailing of the SOC is presumed to be the 
same as the date of the SOC).  

The Veteran's attorney contends that he did not receive the 
January 2008 SOC.  The Veteran's attorney contends that the 
presumption of regularity has been rebutted in this matter.  A 
"presumption of regularity" exists under which it is presumed 
that government officials have discharged their official duties 
properly.  INS v. Miranda, 459 U.S. 14 (1982); United States v. 
Chemical Foundation, 272 U.S. 1 (1926).  This presumption has 
been applied "to all manner of VA processes and procedures."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  It attaches when 
VA mails notice of a determination to a Veteran at his last known 
address of record.  Id.; see also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

In this case, the RO mailed numerous communications to the 
Veteran, with a copy to the Veteran's attorney, in the year 
preceding the issuance of the January 2008 SOC.  The responses 
from the attorney to those communications demonstrates that the 
attorney received those communications.  The attorney's address 
remained unchanged.  The cover letter for the SOC includes a 
notation that a copy of the Soc was sent to the Veteran's 
representative.  The record demonstrates that the Veteran and his 
representative have acknowledged that the Veteran received his 
copy of the SOC.  There is no indication in the record that the 
copy sent to the representative was returned.

The Veteran and his attorney had until March 29, 2008, sixty days 
from the date of the January 2008 SOC, to file an appeal.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Following the 
January 2008 SOC, there is no correspondence in the claims file 
from the Veteran or his attorney until an April 29, 2008, report 
of contact.  A VA employee called the Veteran, and then the 
Veteran's attorney, regarding an unrelated matter.  The RO's 
report of contact reflects that the attorney inquired about the 
initial rating for PTSD claim and the Chapter 35 claim.  He was 
advised that there was no timely substantive appeal or VA Form 9 
and the appeal was closed.  The report notes that a copy of the 
SOC was faxed to the attorney because he claimed he had not 
received it.  The Veteran's attorney contends that the VA 
employee told him that the SOC was never mailed, but this 
argument is not supported by the SOC or the report of contact.  

The Veteran's attorney argues that his numerous requests for an 
SOC or SSOC between April 2007 and May 2008 should be taken as 
evidence that he did not receive the SOC until it was faxed on 
April 29, 2008.  However, the Board notes that no communication 
requesting an SOC or SSOC was received after the SOC was mailed 
in January 2008 until after the April 2008 contact initiated by 
VA.  

As noted above, the Veteran and his attorney have not argued that 
the Veteran did not receive the SOC.  The Veteran's attorney 
cites to Piane v. Brown, 5 Vet. App, 25, 27 (1993) to argue that 
the presumption of regularity operates in reverse when things 
appear to be irregular.  However, the Board finds no evidence of 
irregularity on the part of VA.  

The attorney stated, in a May 2008 letter to the RO, that the VA 
employee he spoke to in April 2008 "confirmed that your office 
filed to mail a copy of this January 2008 SOC to my office."  
The Report of Contact specifically states that the attorney was 
informed that "an SOC was sent on 1/24/08 & no F9 was returned 
so the issue is closed in appeals."  The report further notes 
that a copy of the January 2008 SOC was faxed to the attorney 
because the attorney stated it was not sent to him.  The Board 
does not interpret this report as a confirmation that the SOC was 
not sent to the attorney.

The attorney's May 2008 letter also states, "You will notice 
that a courtesy copy was not provided to my office."  The 
attorney's statement is not correct.  The second page of the 
cover letter to the January SOC letter includes a notation that a 
courtesy copy (cc) was sent to "AGENT OR PVT ATTNY."  The same 
notation, that a courtesy copy was sent to "AGENT OR PVT ATTNY" 
appears on other correspondence to the Veteran and his attorney.  
There is no indication in the record that other courtesy copies 
with this notation were not received by the attorney or were 
returned to the RO.  

The Board concludes, as a matter of fact, that the attorney's 
statements that he was not sent and did not receive the January 
2008 SOC are not consistent with the record and are simply not 
enough to rebut the presumption of regularity.  The regularity of 
this mailing, including that copies were mailed to the Veteran 
and to his attorney, is therefore presumed.

On May 19, 2008, VA received the Veteran's substantive appeal, VA 
Form 9.  It was accompanied by a copy of the rating decision and 
the SOC.  In May 2008, July 2008, and October 2008, the attorney 
continued to demand an SSOC and to argue that the SOC was legally 
insufficient as the disagreement with the assigned effective date 
and initial rating was a continuation of the service connection 
claim.  The case was certified by the RO to the Board in August 
2009, without issuing an SSOC.
 
The Board has considered whether an extension for good cause was 
requested.  There is no evidence in the claims file that the 
attorney requested an extension of time to file the appeal once 
he was advised that VA had not received a timely substantive 
appeal.  In his August 2010 letter to the Board, the attorney 
argued, in essence, that the May 2008 letter to the RO should 
have been considered a request for extension of time to submit 
the substantive appeal.  However, the Board finds that, if the 
attorney wished to argue, proximate to the notice to him that a 
substantive appeal had not been received, that there was good 
cause for his failure to file an appeal, the attorney should have 
made such request in terms the RO could understand.  VA is not 
required to liberally interpret an attorney's statements.  Since 
a specific request for an extension of time to file a substantive 
appeal was not received or submitted, the Veteran was not 
entitled to extension of time for perfecting an appeal for good 
cause.  See 38 C.F.R. § 20.303; Roy v. Brown, 5 Vet. App. 554, 
556-57 (1993).

The Board has considered whether VA waived any objections to the 
timeliness of the substantive appeal.  Although the appeal was 
certified to the Board in August 2009, prior to that time-in the 
April 2008 telephone conversation with a VA employee-the 
attorney was advised that the appeal was considered closed due to 
the failure to timely appeal.  While the certification could be 
seen as a waiver, certification alone is not considered a waiver 
of any objections to the timeliness of a Veteran's substantive 
appeal.  See Percy, supra.  Contrary to the facts in Percy, in 
this case, the RO treated the matter as closed.  The Veteran's 
attorney was advised that the case was closed.  No SSOC was 
issued on the numerous statements provided by the Veteran's 
attorney, despite his requests for an SSOC.  As such, the Board 
finds that VA never waived objections to the timeliness of the 
substantive appeal.

The law is clear that a substantive appeal must be filed with the 
agency of original jurisdiction (RO) within the appropriate time 
frame.  The Board is bound by the laws and regulations governing 
the appellate process.  See 38 U.S.C.A. § 7104 (West 2002).  In 
this case, the Veteran's substantive appeal was not received 
until May 19, 2008.  The only evidence that the attorney did not 
receive the SOC are his own statements.  Some of the attorney's 
statements, such as the statement that the VA employee who 
contacted him in April 2008 stated that no SOC had been mailed to 
the attorney, appear inconsistent with the record.  Other 
statements by the attorney seem to mischaracterize the record or 
the legal standard applicable.  For example, the attorney states 
that "the VARO has not disputed that it failed to provide the 
January 2008 SOC to my office until April 29, 2008."  While it 
is true that the VARO did not provide a specific written 
statement to the attorney directly disputing the attorney's 
statement that no copy of the January 2008 SOC was sent to him, 
the VARO did fax the attorney a copy of its letter, which 
includes the notation that a courtesy copy was sent to the 
Veteran's attorney.  In this case, the Veteran bears the burden 
of rebutting the presumption of regularity.  As the attorney 
should be aware, there is no requirement that the VARO dispute 
the attorney's statement that he did not receive the January 2008 
SOC.

Finally, the letters from the attorney to the RO following the 
April 2008 contact from the RO primarily discuss the attorney's 
contention that the RO should issue a SSOC.  The attorney's May 
2008 letter, which focuses on contention the RO's procedure was 
incorrect and that no response from the Veteran is required for 
continuation of appellate review, does not support the 
credibility of the attorney's current argument that he did not 
receive the January 2008 SOC or a belief that there was good 
cause to extend the time allowed for timely substantive appeal.  

The Board is not persuaded, as a matter of fact, that the 
presumption of regularity has been rebutted.  For these reasons, 
the Board finds that the appellant did not file a timely 
substantive appeal as to the initial rating for PTSD and the 
effective date for basic eligibility to Dependants' Educational 
Assistance.
 
Therefore, inasmuch as a timely substantive appeal was not 
received from the Veteran, the Board does not have jurisdiction 
to adjudicate the claims.  The appeal must thus be dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002). 




ORDER

As the Veteran did not submit a timely substantive appeal with 
respect to a March 20, 2007, rating decision, which granted 
service connection for PTSD, and assigned initial evaluations of 
30 percent, effective April 13, 1990, 50 percent, effective April 
17, 1997, and 100 percent, effective October 12, 2005, and 
granted basic eligibility to Dependants' Educational Assistance 
from October 12, 2005, the appeal is dismissed.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


